PER CURIAM.
Upon consideration of motion to quash the appeal on the ground that it is an attempted appeal from an order of the trial court denying appellant’s motion for a new trial, which order is not a final judgment within the terms of Section 59.02(1), Florida Statutes 1955, F.S.A., and it appearing from the record that the facts stated in the motion are correct and that this cause is not within the exceptions found in Section 59.03, 59.04, or 59.05, Florida Statutes 1955, F.S.A., it follows that this court does not have jurisdiction of such attempted appeal and the same is hereby quashed upon the authority of Henderson v. Stevens, 157 Fla. 641, 26 So.2d 656.
STURGIS, C. J., WIGGINTON, J., and WILLIS, Ben C., A. J., concur.